             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                        )
                                                 )
                     Plaintiff,                  )
                                                 )
              -vs-                               )         No. CR-19-245-C
                                                 )
DAMIEN DIABLO DURAND JOHNSON,                    )
                                                 )
                     Defendant.                  )


                          FINAL ORDER OF FORFEITURE

       The Court has reviewed the United States’ Motion for a Final Order of Forfeiture

(Doc. No. 36). The Court finds:

       Pursuant to Title 18, United States Code, Section 924(d), Title 28, United States

Code, Section 2461(c), and Rule 32.2(b)(2), Federal Rule of Criminal Procedure, this Court

entered a Preliminary Order of Forfeiture based on defendant’s plea providing for the

forfeiture of defendant’s right, title and interest in the below-described property, and the

Court’s finding of requisite nexus between the property and the offense committed by the

defendant.

              1)     a Raven Arms, Model MP-25, .25 auto caliber pistol, serial number
                     1205868; and;

              2)     any and all ammunition and magazines not specifically listed.
       The Court’s Order further directed the United States to provide notice to any persons

known to assert an interest, as well as publishing notice stating the intent of the United

States to dispose of the property in accordance with the law, and further notifying all third

parties of their right to petition the Court within thirty (30) days for a hearing to adjudicate

the validity of their alleged legal interest in the property.

       Notice of this forfeiture and the requirements for filing a claim for the property was

published on the government’s website at www.forfeiture.gov for thirty (30) consecutive

days beginning on November 27, 2019, and ending on December 26, 2019, for at least 18

hours per day. A copy of the Preliminary Order of Forfeiture was also provided to the

following parties:

               (a)     William P. Earley, attorney representing the defendant, by Notice of
                       Electronic Filing on November 26, 2019, (See Doc. 22);

               (b)     Damien Diablo Durand Johnson, defendant, by certified mail, receipt
                       number 7019 1640 0001 9682 3557, was returned by U.S. Postal
                       Service, marked “Return to Sender - Unclaimed”. See Return
                       Envelope, Exhibit 2 to Motion for Final Order of Forfeiture.

       It appears from the record that no third party made any claim to or declared any

interest in the above-described forfeited property as required by the ancillary provision of

21 U.S.C. § 853(n). Therefore, any third-party interests are barred by failure of those

parties to file a petition.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the right, title

and interest to the property described above is hereby condemned, forfeited and vested in


                                               2
the United States of America, free and clear of the claims of any person, including, Damien

Diablo Durand Johnson, and shall be disposed of according to law.

       That upon entry of this order, the Bureau of Alcohol, Tobacco, Firearms and

Explosives is directed to deliver the above-described property to the United States of

America for disposition according to law.

       IT IS FURTHER ORDERED that the United States District Court shall retain

jurisdiction in the case for the purposes of enforcing this Order.

       IT IS SO ORDERED this 11th day of February 2020.




                                              3
